           Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 1 of 9



 1   KHUSHPREET R. MEHTON, SBN 276827
     ACCESSIBLE CALIFORNIA, APC
 2   2880 Zanker Road, Suite 203
     San Jose, CA 95134
 3   Telephone: (408) 449-4505
     Facsimile: (408) 432-7235
 4   Email: kmehton@accessiblecalifornia.com

 5
     Attorney for Plaintiff Douglas Powers
 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   DOUGLAS POWERS,                                  CASE NO.:

12         Plaintiff,                                 COMPLAINT FOR DAMAGES AND
                                                      INJUNCTIVE RELIEF FOR DENIAL OF
13   v.                                               CIVIL RIGHTS AND ACCESS TO
                                                      PUBLIC FACILITIES IN VIOLATION OF
14   JOSEPH C. SHIN, individually and dba             TITLE III OF THE AMERICANS WITH
     Good Life Discount Nutrition, YONG DO            DISABILITIES ACT; VIOLATION OF
15   SHIN, individually and dba Good Life             CALIFORNIA CIVIL CODE §§ 51,52;
     Discount Nutrition, S & N Company-Kiely          AND RELATED CODES AND
16   LTD, a California Limited Partnership,           REGULATIONS
     and DOES 1-10, inclusive,
17                                                    DEMAND FOR JURY
           Defendants.
18

19

20         Plaintiff, Douglas Powers, alleges as follows:
21                                           I. PARTIES
22         1.      This is a civil rights action by Plaintiff, Douglas Powers (“Plaintiff”) for
23   disability discrimination by Defendants Joseph C. Shin, individually and dba Good Life
24   Discount Nutrition, Yong Do Shin, individually and dba Good Life Discount Nutrition,
25   S & N Company-Kiely LTD, a California Limited Partnership, and Does 1-10, inclusive

     (“Defendants”).
                                              -1-
                                    COMPLAINT FOR DAMAGES
             Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 2 of 9



 1           2.    Plaintiff is a Santa Clara County resident with physical disabilities. He has

 2   been disabled since amputation of his leg. As such, Plaintiff’s physical impairments

 3   substantially limit and/or affect one or major life activities such as walking. At all relevant

 4   times, Plaintiff is and was a “person with a disability” and a “physically handicapped

 5   person” within the meaning of the Americans with Disabilities Act and California

 6   Government Code section 12926 and is a person whose rights are protected by these

 7   laws.

 8           3.    Plaintiff is informed and believes and thereon alleges that at all times

 9   herein mentioned, Defendants were and currently are the owners and/or operators of

10   the real property and Good Life Nutrition store located at 437 Kiely Blvd, San Jose, CA

11   95117 (“the Facility”).

12           4.    Plaintiff does not know the true names of Defendants, their business

13   capacities, their ownership connection to the property and business, or their relative

14   responsibilities in causing the access violations herein complained of and alleges a joint

15   venture and common enterprise by all such Defendants. Plaintiff is informed and

16   believes that each of the Defendants herein, including DOES 1 through 10, inclusive, is

17   responsible in some capacity for the events herein alleged, or is a necessary party for

18   obtaining appropriate relief. Plaintiff will seek leave to amend this Complaint when their

19   true names and capacities are ascertained.

20           5.    Plaintiff is informed and believes that each of the Defendants is and was

21   the agent, employee or representative of each of the other Defendants and performed

22   all acts and omissions stated herein within the scope of such agency or employment or

23   representative capacity and is responsible in some form or manner for the acts and

24   omissions of the other Defendants thereby proximately causing the damages

25   complained of herein.

                                                -2-
                                      COMPLAINT FOR DAMAGES
            Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 3 of 9



 1          6.        At all relevant times, all Defendants and each of them were legally

 2   responsible to Plaintiff for each of their co-defendants’ wrongs, acts, and omissions

 3   alleged herein as though they had each committed each act themselves, and at all times

 4   authorized, directed, and ratified the acts and omissions of each remaining defendant.

 5                                  II. JURISDICTION AND VENUE

 6          7.        This Court has subject matter jurisdiction of this action pursuant to 28

 7   U.S.C. §§ 1331 and 1343 for violations of the Americans with Disabilities Act (“ADA”) of

 8   1990, 42 U.S.C. § 12101, et seq.

 9          8.        Pursuant to supplemental jurisdiction, an attendant and related cause of

10   action arising from the same nucleus of operative facts and arising out of the same

11   transactions is also brought under California’s Unruh Civil Rights Act, which act

12   expressly incorporates the Americans with Disabilities Act.

13          9.        Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is based

14   on the fact that the Facility (i.e., the real property) which is the subject of this action is

15   located in the Northern District of California and that Plaintiffs’ cause of action arose in

16   the Northern District of California.

17                                       III. SUMMARY OF FACTS

18          10.       Plaintiff lives in Santa Clara County and visits the Facility located at 437

19   Kiely Blvd, San Jose, CA 95117 regularly (i.e., approximately every other month) for the

20   purpose of purchasing protein supplements. Plaintiff has visited the Facility on at least

21   six (6) occasions during the statutory period (i.e., two years) including most recently in

22   August 2019. During his visits to the Facility Plaintiff encountered some or all of the

23   following barriers to access:

24                •   No unauthorized vehicle parking tow away warning sign mounted at either

25                    the entrance to off-street parking or immediately adjacent to and visible

                                                 -3-
                                       COMPLAINT FOR DAMAGES
           Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 4 of 9



 1                 from disabled parking areas;

 2             •   Tow away signage lacks vehicle reclaim information written in 1” tall black

 3                 letters;

 4             •   No accessible route of travel from disabled parking to entrance of the

 5                 Facility;

 6             •   No accessible route of travel from public streets, sidewalks, and or public

 7                 transportation stops to the entrance of the Facility;

 8             •   No accessible route of travel connecting buildings, facilities, elements, or

 9                 accessible spaces at the Facility;

10             •   Disabled parking spaces serve more than one (1) accessible entrance are

11                 not dispersed along shortest accessible routes of travel;

12             •   Disabled parking spaces and access aisles have slopes exceeding 2.08%;

13             •   Landing at the entrance door has slopes exceeding 2.08%;

14             •   Entrance door requires more than 5lbs maximum force to operate; and

15             •   Entrance door does not have 10” smooth uninterrupted surface on push

16                 side of door.

17   11.   These barriers at the Facility and the lack of accessibility caused Plaintiff to feel

18   like a second-class citizen. In particular, the lack of compliant disabled parking spaces,

19   access aisles, and accessible routes of travel make it difficult for Plaintiff to make his

20   way to the entrance of the Facility along the shortest accessible route. The lack of level

21   disabled parking spaces and access aisles make it more difficult for Plaintiff to

22   load/unload from his vehicle as the slope and/or cross slope creates balance issues for

23   Plaintiff. The lack of disabled parking spaces along the shortest accessible route also

24   make it difficult for Plaintiff as he is required to exert additional effort to reach the

25   accessible entrances of the Facility. Finally, the lack of a level entrance landing and the

                                               -4-
                                     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 5 of 9



 1   force required to operate the door also make it difficult for Plaintiff to open the door and

 2   maneuver himself into the Facility.

 3          12.      Plaintiff intends to continue to visit the Facility and will continue to be

 4   discriminated against until the barriers to access are removed.

 5          13.      Until the discriminatory policies, practices, and procedures of Defendants

 6   are modified and changed, Plaintiff will continue to be denied full and equal access to

 7   the goods and services offered by Defendants to the general public because he will

 8   suffer ongoing discrimination and damages by being excluded and deterred from the

 9   Facility.

10          14.      Plaintiff is informed, believes, and based thereon alleges that his individual

11   experiences of disability discrimination by Defendants are representative of Defendants’

12   overall failure to maintain adequate accessible facilities and/or adequate training of

13   employees as to the rights of customers with disabilities.

14          15.      The discriminatory treatment of Plaintiff by Defendants constitutes an

15   ongoing violation of both federal and state laws, and unless enjoined by this Court, will

16   result in an ongoing and irreparable injury to Plaintiff and other similarly situated

17   persons.

18
                                         IV. FIRST CLAIM
19               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                                   42 U.S.C. §12101 et seq.
20
            16.      Plaintiff realleges and incorporates by reference each and every allegation
21
     contained in Paragraphs 1 through 15, inclusive, as though fully set forth herein.
22
            17.      Congress enacted the Americans with Disabilities Act (hereinafter “ADA”)
23
     upon finding, among other things, that “society has tended to isolate and segregate
24
     individuals with disabilities” and that such forms of discrimination continue to be “serious
25

                                                 -5-
                                       COMPLAINT FOR DAMAGES
            Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 6 of 9



 1   and pervasive social problems.” 42 U.S.C. § 12101(a)(2).

 2          18.     In response to these findings, Congress explicitly stated that the purpose

 3   of the ADA is to provide “a clear and comprehensive national mandate for the

 4   elimination of discrimination against individuals with disabilities” and “clear, strong,

 5   consistent, enforceable standards addressing discrimination against individuals with

 6   disabilities.” 42 U.S.C. § 12101(b)(1)-(2).

 7          19.     Title III of the ADA provides in pertinent part: “No individual shall be

 8   discriminated against on the basis of disability in the full and equal enjoyment of the

 9   goods, services, facilities, privileges, advantages, or accommodations of any place of

10   public accommodation by any person who owns . . . or operates a place of public

11   accommodation.” 42 U.S.C. § 12182(a).

12          20.     The ADA further provides that “it shall be discriminatory to afford an

13   individual or class of individuals, on the basis of disability or disabilities of such

14   individual class, directly, or through contractual, licensing, or other arrangement with the

15   opportunity to participate in or benefit from a good, service, facility, privilege, advantage,

16   or accommodation that is not equal to that afforded to other individuals.” 42 U.S.C. §

17   12182(b)(1)(A)(ii).

18          21.     Discrimination under the ADA includes “a failure to take such steps as may

19   be necessary to ensure that no individual with a disability is excluded, denied services,

20   segregated or otherwise treated differently than other individuals because of the

21   absence of auxiliary aids and services . . . .” 42 U.S.C. § 12182(b)(1)(A)(iii).

22          22.     The ADA further prohibits “a failure to make reasonable modification in

23   policies, practices, or procedures, when such modifications are necessary to afford such

24   goods, services, facilities, privileges, advantages, or accommodations to individuals with

25   disabilities . . .” 42 U.S.C. § 12182(b)(1)(A)(ii).

                                                 -6-
                                       COMPLAINT FOR DAMAGES
            Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 7 of 9



 1          23.     By virtue of their acts and omissions herein alleged, Defendants have

 2   violated Title III of the ADA as to Plaintiff.

 3          24.     Pursuant to 42 U.S.C. § 12188(a), Plaintiff is entitled to declaratory and

 4   injunctive relief, and to recover reasonable attorneys’ fees and litigation costs and

 5   expenses incurred in bringing this action.

 6                                   V. SECOND CLAIM
                            VIOLATION OF UNRUH CIVIL RIGHTS ACT
 7                            CALIFORNIA CIVIL CODE § 51 et seq.

 8          25.     Plaintiff realleges and incorporates by reference each and every allegation

 9   contained in Paragraphs 1 through 24, inclusive, as though fully set forth herein.

10          26.     At all times herein mentioned, the Unruh Civil Rights Act, California Civil

11   Code §51(b), provided that:

12                  All persons within the jurisdiction of this state are free and
                    equal, and no matter what their sex, race, color, religion,
13                  ancestry, national origin, disability, or medical condition are
                    entitled to the full and equal accommodations, advantages,
14                  facilities, privileges, or services in all business
                    establishments of every kind whatsoever.
15
     Pursuant to §51(f),
16
                    A violation of the right of any individual under the Americans
17
                    with Disabilities Act of 1990 (Public Law 101-336) shall also
                    constitute a violation of this section.
18

19          27.     Plaintiff is a person with a disability within the meaning of the Unruh Act.

20          28.     Defendants’     business     location   (i.e.,   the   Facility)   is   a   business

21   establishment within the meaning of the Unruh Act.

22          29.     Plaintiff suffered damages as above described as a result of Defendants’

23   violation of California Civil Code §§ 51(b) and 51(f) in multiple regards including, but not

24   limited to, denying Plaintiff the opportunity for full and equal access and enjoyment to

25   the Facility and the goods and services provided therein, in violation of both California

                                                 -7-
                                       COMPLAINT FOR DAMAGES
           Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 8 of 9



 1   law and the ADA, as described in the Summary of Facts, supra, the contents of which

 2   are incorporated herein.

 3          30.    California Civil Code §52(a) provides that each such violation entitles

 4   Plaintiff to “the actual damages, and any amount that may be determined by a jury, or a

 5   court sitting without a jury, up to a maximum of three times the amount of actual damage

 6   but in no case less than four thousand dollars ($4,000.00), and any attorney’s fees that

 7   may be determined by the court in addition thereto. . . .”

 8          31.    On the subject occasions (i.e., regularly (approximately every other month)

 9   and on at least six (6) occasions including his most recent visit in August 2019) when

10   Plaintiff attempted to obtain the goods and services offered by Defendants, he was not

11   allowed full and equal enjoyment and access due to the refusal by Defendants to

12   provide accommodation to and around the Facility.            As a result, Plaintiff suffered

13   unnecessary anxiety and panic, causing him to feel humiliated, embarrassed, frustrated,

14   and angry that he could not obtain full and equal access to the services offered at the

15   Facility simply because he was disabled.

16          32.    Plaintiff was damaged by Defendants’ wrongful conduct and seeks

17   statutory minimum damages of four thousand dollars ($4,000.00) for each event of

18   discrimination and for each time Plaintiff has been deterred from returning to the

19   business together with attorney’s fees and litigation costs and expenses.

20          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

21          1.     That the Court issue a preliminary and permanent injunction directing

22   Defendants as the owners and/or operators of the Facility located at 437 Kiely Blvd, San

23   Jose, CA 95117 to remove the aforementioned barriers to Plaintiff’s full and equal

24   access and establish policies and procedures so that they provide full and equal access

25   to all persons, including persons with physical disabilities as required by law.

                                               -8-
                                     COMPLAINT FOR DAMAGES
              Case 5:19-cv-07220-VKD Document 1 Filed 10/31/19 Page 9 of 9



 1            2.     That the Court retain jurisdiction over the Defendants until such time as

 2   the Court is satisfied that Defendants’ unlawful policies, practices, acts and omissions

 3   complained of herein no longer occur, and cannot reoccur;

 4            3.     That Plaintiff be awarded all appropriate damages, including but not limited

 5   to statutory damages, general damages, special damages, punitive/exemplary damages

 6   and treble damages in an amount within the jurisdiction of the Court, all according to

 7   proof;

 8            4.     That Plaintiff be awarded all of his reasonable statutory attorney’s fees,

 9   litigation expenses, and costs of this proceeding as provided by law;

10            5.     That Plaintiff be awarded prejudgment interest pursuant to Civil Code

11   §3291; and

12            6.     Such other and further relief as the Court deems just and proper.

13

14   Dated: October 31, 2019                     ACCESSIBLE CALIFORNIA, APC

15                                               By: /s/ Khushpreet Mehton
                                                 KHUSHPREET MEHTON, ESQ.
16                                               Attorney for Plaintiff Douglas Powers

17

18
                                         DEMAND FOR JURY
19
              Plaintiff hereby demands a jury for all claims for which a jury is permitted.
20

21
     Dated: October 31, 2019                     ACCESSIBLE CALIFORNIA, APC
22
                                                 By: /s/ Khushpreet Mehton
23                                               KHUSHPREET MEHTON, ESQ.
                                                 Attorney for Plaintiff Douglas Powers
24

25

                                                 -9-
                                       COMPLAINT FOR DAMAGES
